DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
1. There are numerous run-on sentences and grammatical errors which need to be revised for clarity.  For instance, Page 1, lines 9-16 include a run-on sentence which is unclear and needs to be revised.  For instance, does Applicant mean: 
“This invention relates to a method and apparatus for storing, retrieving, or moving containers in tall rack storage systems of a transfer facility.  In particular, the method and apparatus is for use at a sea port or an inland port where containers are moved, stored, and/or retrieved by storage and retrieval units.  The storage and retrieval units can travel in aisles extending parallel to compartments on multiple levels that are located in storage units of the tall-rack storage system.”?
Page 1, lines 18-24 also includes a run-on sentence which needs to be revised.  Applicant should also consider removing “in particular” for clarity.  For instance, does Applicant mean: 

Other examples of run-on sentences that require revision include: 
Page 2, lines 25-27, the sentence beginning with “The containers are”.
Page 3, lines 3-9, the sentence beginning with, “The gantry crane”.
Page 3, lines 17-21, the sentence beginning with “The object”.
Page 3, lines 23-27 to Page 4, lines 1-6, the sentences beginning with “This object is”, and “During this the container”.
The use of run-on sentences occur throughout the specification, making the specification unclear.  Applicant should review and revise the entire specification for clarity.
2. Page 1, line 26, “Its cargo boom” should be revised for clarity.  Does Applicant mean, “The mobile port crane includes a cargo boom that extends”?  
3. Page 2, lines 8-11 are unclear.  The sentence beginning with “The stacking crane needs to be revised for clarity.  
4. Applicant should also include proper punctuation such as “commas” where appropriate for clarity.   Applicant should review and revise the entire specification to conform with current US English practice.
  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Examiner has included examples of claims below (as interpreted by the Examiner) however, Applicant is encouraged to modify as appropriate.  
Relative to claim 1, does Applicant mean: 
“A method of storing, retrieving, or moving longitudinally elongated containers in multilevel storage racks of a transfer facility where the containers are stored, retrieved, or displaced by storage and retrieval units; wherein the storage and retrieval units travel longitudinally in aisles, the aisles extending parallel to respective rows of transversely 
supporting the containers in the compartments on corner supports only at corners of the containers; and
telescopically extending and inserting the containers with raisable and lowerable telescopic grabs of the storage and retrieval units, and telescopically extending into and retracting the grabs to remove the containers from the compartments; 
wherein the containers are removed in a direction transverse to longitudinally extending sides of the containers, and outward into a transfer position that does not project beyond a footprint of the storage rack and retrieval unit.”?  Applicant should similarly clarify and amend claims 8, 12, and 17.  

Relative to claim 2, does Applicant mean:  “The method of claim 1, wherein the containers are suspended from above by the telescopic grabs to store and/or retrieve the containers, and wherein the containers are supported from below on the corner supports when stored in the compartments.”?

Relative to claim 3, does Applicant mean: “The method of to claim 1, wherein one of the containers is inserted into one of the compartments by the steps of sequentially:
feeding the one container at an entrance end of the multilevel storage rack, the container is fed with a longitudinal axis of the container extending parallel to the multilevel storage rack on a side next to the aisle; 

after locking, raising the telescopic grabs with the suspended container from the corner supports, and via an inverse handling movement, retracting the telescopic grabs with the suspended container back into the storage and retrieval unit, the telescopic grabs are retracted until the container is suspended in the transfer position of the storage and retrieval unit that is flush with a plane of the aisle; 
displacing the storage and retrieval unit along the aisle outside of the compartment to be occupied, and raising the telescopic grabs vertically when the compartment is on a higher level;
inserting the container into one compartment by moving the telescopic grabs orthogonal to the aisle; 
setting the container with its corners on the corner supports that are located on vertical posts of the storage rack, and further unlocking the container from the storage and retrieval unit such that the container is only supported at its corners on the respective corner supports, and


Relative to claim 4, does Applicant mean: 
“An apparatus for storing, retrieving, or moving containers in multilevel storage racks at a transfer facility, the containers are transported, stored, or retrieved by storage and retrieval units that can travel in aisles extending parallel to respective rows of compartments of storage units of the multilevel storage rack, the multilevel storage rack is configured for longitudinal side storage of containers, the multilevel storage rack having a plurality of storage units at a depth that corresponds to a container width, the storage units include multiple levels within the storage rack that are several compartments high, the compartments are consecutively arranged in rows for storing the containers longitudinally along one aisle side, wherein the storage units are each separated transversely by one aisle, the apparatus comprising:
storage and retrieval units that move back forth in the aisles, and that have raisable and lowerable telescopic grabs, the grabs can be extended and retracted orthogonally to the aisle for suspending a container; and
corner supports in each of the compartments for supporting the containers only at corners of the containers.”?
Applicant should make similar amendments to clarify claims 

Relative to claim 5, Applicant should insert a “,” after “beams” in line 3.


Relative to claim 7, Applicant should insert a “,” after “rack” in line 4 and also after, “fork” in line 9.  Applicant should change, “and having Y-shaped”, for “the hoisting device having Y-shaped”.

Relative to claim 9, Applicant should insert a “,” after, “length” in line 3.

Relative to claim 10, does Applicant mean: “The apparatus of claim 7, further comprising:
two stationary outer telescopic grabs spaced from each other corresponding to a largest container length, and
two stationary inner telescopic grabs located on the longitudinal beams for bridging a space between the inner telescopic grabs according to a smallest container length.”?

Relative to claim 11, Applicant should insert, “inner and outer” before “telescopic grabs” in line 2 for clarity.

Relative to claim 13, does Applicant mean, “The apparatus of claim 12, wherein
the longitudinal beams include linear guides in which the displaceable inner and outer telescopic grabs roll via rollers, and the linear guides are arranged upright in supports of the basic housings.”?


Relative to claim 15, does Applicant mean, “The apparatus of claim 12, wherein both the basic housings of the stationary telescopic grabs, as well as the basic housings of the displaceable telescopic grabs have retractable and extendable inner and outer telescopic pusher arms, 
the outer telescopic pusher arms each running with bilateral outer guide profiles on rollers of the basic housings, and
the inner telescopic pusher arms each running with laterally arranged rollers in inner guide profiles of the outer telescopic pusher arm.”?

Relative to claim 16, Applicant should remove the “;” after “comprising”.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-17 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relative to claim 1, the prior art does not disclose: 
A method of storing, retrieving, or moving longitudinally elongated containers in multilevel storage racks of a transfer facility where the containers are stored, retrieved, 
supporting the containers in the compartments on corner supports only at corners of the containers; and
telescopically extending and inserting the containers with raisable and lowerable telescopic grabs of the storage and retrieval units, and telescopically extending into and retracting the grabs to remove the containers from the compartments; 
wherein the containers are removed in a direction transverse to longitudinally extending sides of the containers, and outward into a transfer position that does not project beyond a footprint of the storage rack and retrieval unit, as claimed.

Relative to claim 4, the prior art does not disclose: 
An apparatus for storing, retrieving, or moving containers in multilevel storage racks at a transfer facility, the containers are transported, stored, or retrieved by storage and retrieval units that can travel in aisles extending parallel to respective rows of compartments of storage units of the multilevel storage rack, 
the multilevel storage rack is configured for longitudinal side storage of containers, the multilevel storage rack having a plurality of storage units at a depth that corresponds to a container width, wherein the storage units are each separated transversely by one aisle, the apparatus comprising:
storage and retrieval units that move back forth in the aisles, and that have raisable and lowerable telescopic grabs, the grabs can be extended and retracted orthogonally to the aisle for suspending a container; and


Relative to claim 12, the prior art does not disclose: 
An apparatus for storing, retrieving, or moving containers in multilevel storage racks of a transfer facility, the containers being transported, stored, or retrieved by storage and retrieval units that can travel in aisles; 
storage and retrieval units movable back forth in the aisles and that have raisable and lowerable telescopic grabs that can be extended and retracted orthogonally to the aisle for suspending a container;
corner supports in each of the compartments for supporting the containers only at corners of the containers;
a hoisting device running in guides of vertical posts of the rack and having Y-shaped forks that widening upward, the hoisting device comprising spaced and parallel longitudinal beams for connecting opposite ends of the forks to form a frame;
spaced, parallel struts that each extend from a foot end of one support fork to the foot end of the other support fork, the parallel struts are configured for reinforcing the hoisting device below the longitudinal beams;
two stationary outer telescopic grabs spaced from each other corresponding to a largest container length;
two stationary inner telescopic grabs on the longitudinal beams of the hoisting device; 

inner guides on two facing inner sides of the longitudinal beams in which the two telescopic grabs can be displaced, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651